It is not denied on the defendant's behalf that upon the facts found the plaintiff is entitled to recover from him the amount for which judgment was rendered against him. The only error assigned in the reasons of appeal is the failure of the court to hold that *Page 382 
the action was prematurely brought and to dismiss it for that cause. That assignment of error, purely technical and unrelated to the substantial rights of the parties, is sufficiently met by the statement that it is not one which our rules of practice entitle him to pursue, since he did not plead nonmaturity of the cause of action either in abatement or in bar. His only pleading was by way of answer, confined to denial and a special defense asserting that the plaintiff's employment was for a stipulated price. Southey v. Dowling, 70 Conn. 153,157, 39 A. 113; General Statutes, § 609; Rules of Practice (1908) p. 250, § 160.
   There is no error.